     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1289 Page 1 of 38



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JULIAN SEGOBIA,                                     Case No.: 19cv1661-NLS
12                                      Plaintiff,
                                                         ORDER:
13   v.
                                                         (1) DENYING PLAINTIFF’S
14   ANDREW SAUL, Commissioner of the
                                                         MOTION FOR SUMMARY
     Social Security Administration,
15                                                       JUDGMENT AND MOTION FOR
                                     Defendant.          REMAND [ECF No.12]; and
16
17                                                       (2) GRANTING DEFENDANT’S
                                                         CROSS MOTION FOR SUMMARY
18
                                                         JUDGMENT [ECF No. 16]
19
20
           Julian Segobia II (“Plaintiff”) brings this action under the Social Security Act, 42
21
     U.S.C. § 405(g), seeking judicial review of the Social Security Administration’s
22
     (“Defendant”) final decision denying his claim for disability insurance benefits. ECF No.
23
     1. The parties consented to proceed before a magistrate judge. ECF No. 5; see 28 U.S.C.
24
     § 636(c)(1). After considering the papers submitted, the administrative record, and the
25
     applicable law, the Court DENIES Plaintiff’s motion for summary judgment and
26
     GRANTS Defendant’s motion for summary judgement. The administrative law judge’s
27
     decision is AFFIRMED. The Clerk is directed to enter judgment in favor of Defendant
28

                                                     1
                                                                                  19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1290 Page 2 of 38



 1   and against Plaintiff, and to close the docket.
 2         I.     BACKGROUND
 3                A.     Procedural History
 4         On January 9, 2017, Plaintiff filed a Title II and XVI application for Social
 5   Security Disability Insurance and supplemental security income, alleging a disability
 6   onset date of April 2, 2014. Administrative Record (“AR”) 21. The Commissioner
 7   denied Plaintiff’s claims initially on May 26, 2017, and on reconsideration on August 8,
 8   2017. Id. Plaintiff then requested a hearing before an Administrative Law Judge
 9   (“ALJ”), which was held on October 1, 2018. Id. Plaintiff was represented by counsel at
10   the hearing. Id. Plaintiff and vocational expert, Alan Boroskin, testified at the hearing.
11   Id.
12         On October 22, 2018, the ALJ issued a decision denying Plaintiff’s request for
13   benefits, finding that Plaintiff had not been under a disability within the meaning of the
14   Social Security Act from April 2, 2014, through the date of the decision. AR 21-31.
15   Plaintiff filed a Request for Reconsideration on November 21, 2018. AR 302-04. On
16   July 23, 2019, the Appeals Council denied Plaintiff’s request for review, making the
17   ALJ’s decision the final decision of the Commissioner for judicial review purposes. AR
18   1-6. Plaintiff timely commenced this action in federal court.
19                B.     Plaintiff’s Background and Testimony
20         Plaintiff was born on November 2, 1986. AR 29. At the time of the hearing, he
21   lived with his mother and was unemployed. AR 194. Plaintiff also received a college
22   degree from the University of California, Irvine. AR 844. His hobbies and activities
23   include skateboarding and reading spiritual books. AR 199. He testified that he performs
24   chores such as washing dishes, vacuuming, and cleaning the patio of his home. Id. He
25   also stated that he cooks (AR 200) and drives his mother’s car (AR 194).
26         In 2012, Plaintiff was diagnosed with Schizophrenia. AR 193, 195. Following his
27   diagnosis, Plaintiff held a series of jobs including working as a tutor for high school
28   students, a valet, and a Ski lift operator in Lake Tahoe. AR 195. But none of these jobs

                                                   2
                                                                                  19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1291 Page 3 of 38



 1   lasted longer than six months. Id. Plaintiff testified that he had never been fired from a
 2   job and he left each job willingly. AR 197. Although the reasons for leaving each job
 3   varied, Plaintiff testified that the pressure and mental difficulty of working made it hard
 4   for him to sustain work. AR 195. One such instance was while Plaintiff worked as a lift
 5   operator in Lake Tahoe. AR 196. He stated that the job was mentally difficult,
 6   physically demanding, and frustrating, and that these conditions took a mental toll on
 7   him. Id.
 8         Plaintiff testified that he believes he is unable to work full time, stating that he had
 9   tried working full time before, but it “never worked out for one reason or another.” AR
10   197. Plaintiff attributes his inability to work to psychological difficulties. Id. In
11   particular, he asserts that he has trouble interacting with people and maintaining positive
12   relationships with coworkers. Id. Outside of the work context, Plaintiff testified that he
13   had difficulty talking to people and getting along with them, even in the public setting.
14   AR 198. He further stated that he had no friends and does not participate in any group
15   activities. AR 199. He testified that the only people he maintains regular contact with,
16   aside from his mother, are his aunt and grandmother. AR 198-99.
17         In terms of his ability to focus, Plaintiff stated that he had difficulties focusing
18   sometimes. AR 200. He asserted that it varied from time to time, and that he meditated
19   to help with his focus. Id.
20                C.     Documentary Medical Evidence
21         The earliest mention of Schizophrenia in Plaintiff’s medical records before the
22   court was in 2011, when he was hospitalized for giving away all his belongings as a
23   result of his condition. AR 1099, 1108. Then, in 2012, Plaintiff was hospitalized again
24   for wandering around San Diego “aimlessly.” AR 1099. In August 2012, Plaintiff began
25   treatment with Dr. Joanna Jadwiga Palica. AR 1084. To manage his condition Plaintiff
26   received injections of Prolixin D, fluphenazine decanoate, every 2 weeks. See, e.g., AR
27   1084, 1099. In October 2013, Plaintiff was noted to not be compliant with his oral
28   regimen and had his dose of Prolixin D raised from 25mg to 37.5mg. AR 907-08.

                                                   3
                                                                                    19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1292 Page 4 of 38



 1         Between May 2013 and August 2017, Plaintiff received treatment primarily from
 2   two different locations, the Kaiser Permanente Canyon Crest Medical Office (Canyon
 3   Crest) in Riverside (e.g., AR 938), and the Kaiser Permanente Bostonia Medical Office
 4   (Bostonia) in the San Diego area (e.g., AR 925). Plaintiff switched between these
 5   locations at least nine different times over the course of four years, going to Canyon Crest
 6   when he lived with his aunt and Bostonia when he lived with his mother. AR 925, 932.
 7   These relocations occurred in part due to either tension with his mother or aunt (AR 877,
 8   836), or a desire to seek work in a different location (AR 889). Between December 2015
 9   and March 2016, Plaintiff relocated to Lake Tahoe to pursue work and received injections
10   at a local clinic. AR 822, 828. Because of Plaintiff’s relocations, he was seen on and off
11   by several treating physicians.
12         Plaintiff’s treatment notes for his injections from both locations consistently
13   described him as bright and cooperative, his affect as happy with congruent attitude, that
14   he was friendly and engaging, and that he was well groomed, articulate, and conversant.
15   E.g., AR 795, 828, 832, 931. Plaintiff’s speech, movement, and grooming were noted as
16   unremarkable on multiple occasions, and he was described as alert, oriented, calm and
17   cooperative frequently. E.g., AR 876, 924, 936. Moreover, his thoughts were described
18   as logical, organized and reality based, and it was noted that he demonstrated insight into
19   the relationship between medication compliance and decreased symptoms. E.g., AR 821,
20   846, 910. Plaintiff additionally, denied any suicidal or homicidal ideations,
21   auditory/visual hallucinations, or paranoia in every injection visit. E.g., AR 798, 810,
22   820, 842, 939. On several occasions, Plaintiff reported his “medication helps,” his
23   “symptoms have remained in good control,” and that “he is doing better than ever and in
24   good control.” AR 804, 910, 916.
25                     i.    Joanna Jadwiga Palica MD- Treating Physician
26                                        a. Treatment Notes
27         Plaintiff has been in Dr. Palica’s care since April 2012. AR 1099. The earliest
28   treatment note in the record though is from May 2013. AR 925. In this appointment,

                                                  4
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1293 Page 5 of 38



 1   Plaintiff reported he was “fine”, but he just could not remember. Id. In his review of
 2   systems, Plaintiff was positive for hallucinations and his psychiatric exam noted his
 3   affect was inappropriate and he exhibited disordered thought content and abnormal new
 4   learning ability. AR 927. Dr. Palica also conducted a Mental Status Exam (“MSE”),
 5   where she noted:
 6      •      General: looking stated age, good grooming, fair eye contact
 7      •      Behavior: pleasant, cooperative
 8      •      Alert and oriented x 3
 9      •      Speech- normal rate and tone, normal volume normal articulation
10      •      Attention span and concentration: mostly able to focus on conversation
11      •      Affect- limited Mood-OK
12
        •      Thought process: vague, answers questions
13
        •      Thought contents. Perceptual disturbances: no suicidal ideations, no homicidal
14
               ideations, no auditory, visual, olfactory, or tactile hallucinations, no paranoid
15
               ideation’s or ideas or reference, no thought insertion, no thought control, no
16
               thought withdrawal or thought broadcasting, negative symptoms,
17
               preoccupation.
18
        •      Motor - some psychomotor retardation
19
        •      Insight: poor, judgement: poor
20
        •      Gait: normal
21
     Id. In the assessment portion of her treatment notes, she reported that Plaintiff had been
22
     treated successfully with Prolixin, that he was doing fairly well, and that he was not a
23
     safety concern. AR 928.
24
            Plaintiff’s August 2013 meeting with Dr. Palica was largely consistent with his
25
     previous appointment. He reported that he “felt good,” had “no complaints,” and had no
26
     paranoid ideations, hallucinations, or homicidal or suicidal ideations. AR 911. In his
27
     review of systems, he was noted to be positive for hallucinations, his affect was noted as
28

                                                   5
                                                                                   19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1294 Page 6 of 38



 1   inappropriate, and he was described as exhibiting disordered thought content and
 2   abnormal new learning ability. AR 912. But, his MSE and assessment were the same as
 3   his previous appointment. AR 912-13.
 4         On Plaintiff’s November 2013 meeting with Dr. Palica, he reported he was doing
 5   well, that he was tutoring high school students in history, math, and English, had no
 6   symptoms, and was getting along with his mother fine. AR 904. Dr. Palica noted that
 7   Plaintiff’s energy level was “perfect,” his thinking was fine, and he had no psychosis. Id.
 8   Plaintiff’s review of systems and MSE remained the same as his previous visit, except for
 9   an improvement in his thought process to “less vague.” AR 905. Dr. Palica also wrote in
10   her assessment that Plaintiff was doing “fairly well” and had “improved insight.” Id.
11         Plaintiff did not show up for his January 2014 appointment, because he was unable
12   to borrow his mother’s car. AR 898. But on Plaintiff’s March 2014 appointment, he
13   reported he was “fine,” that the children he tutored challenged him a lot, and that living
14   with his mother was “ok.” AR 894. Plaintiff’s mood was described as content and he
15   was noted as having no auditory hallucinations. Id. His review of systems omitted any
16   notation of hallucinations or inappropriate affect, unlike his previous appointments. Id.
17   Plaintiff’s MSE also improved in several areas. AR 894-95. His affect changed from
18   “limited” to “full range,” his thought process was described as “more organized,” he was
19   noted to have no more psychomotor retardation, and his insight and judgement improved
20   from poor to fair. Id.
21         On his October 2014 appointment, Plaintiff reported that he wanted to be more
22   active with people. AR 873. Dr. Palica wrote that he had no psychosis and on his Brief
23   Psychiatric Rating Scale (BPRS) he received a score of 20/126, noting only a mild
24   impairment in his affect. AR 874. Plaintiff’s MSE and assessment were the same as his
25   previous appointment, except with an addition in his assessment that he was “currently
26   stable”. AR 874-75.
27         On Plaintiff’s November 2014 appointment, he reported having no symptoms and
28   hearing no voices. AR 870. He felt that his thought process was clear and recognized

                                                  6
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1295 Page 7 of 38



 1   that he used to have lots of paranoid ideations. Id. He related that he was “bummed”
 2   about not having a job and having no money. Id. In his BPRS, he was noted to have
 3   mild anxiety and depressive mood, and very mild emotional withdrawal, tension, and
 4   suspiciousness. AR 870-71. In his review of systems, his affect was noted as
 5   inappropriate. AR 871. But his MSE remained the same, aside from his affect being
 6   described as “odd.” Id.
 7         Plaintiff reported that he was “ok” and denied any psychosis or auditory
 8   hallucinations on his February 2015 examination. AR 854-55. Dr. Palica described the
 9   status of Plaintiff’s condition as “stable/unchanged” and noted his condition was “well
10   controlled.” Id. In his review of systems, Dr. Palica wrote Plaintiff was negative for
11   hallucinations, and his MSE and assessment remained the same as his previous
12   appointment. AR 855-56.
13         On Plaintiff’s July 2015 appointment, he reported “I am good, I guess” and told
14   Dr. Palica he had problems with money and that he could not hold a job. AR 843-44.
15   Dr. Palica noted that he continued to have a hard time engaging in meaningful activities,
16   and that he had paranoid ideations at times. Id. The status of Plaintiff’s condition was
17   changed to “mild/mod exacerbation,” but in his review of systems Dr. Palica wrote he
18   was negative for hallucinations. Id. Plaintiff’s MSE and assessment remained the same
19   as his previous appointments. AR 844-45. At his December 2015 appointment, Dr.
20   Palica described Plaintiff as “mostly stable” and “able to cope with normal life stressors.”
21   AR 830. Plaintiff’s status was reported as “stable/unchanged” and his MSE was mostly
22   the same, except for a change in his thought process which noted “organized.” AR 831.
23         After this point, the record is devoid of Dr. Palica’s treatment notes until August
24   2018. Dr. Palica’s treatment notes show that Plaintiff met with Dr. Palica seven times
25   between September 2017 and May 2018, but those treatment notes were not included in
26   the record. AR 81. In this appointment, Plaintiff received a score of 0 in his PHQ-9 and
27   GAD-7, suggesting no depression or anxiety. AR 78. Additionally, he received a score
28   of 3 out of 100 in his Behavioral Health Impairment (BHI) severity score, demonstrating

                                                  7
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1296 Page 8 of 38



 1   low behavioral impairment. AR 79, 82. In his review of symptoms, Plaintiff was
 2   “positive for hallucinations” and described as exhibiting disordered thought content. AR
 3   79-80. Plaintiff’s MSE was largely consistent with his previous appointments, except his
 4   thought process was described as having “some poverty, hard time articulating what he
 5   feels,” and his insight and judgement were evaluated as “poor.” AR 80. But his TPI
 6   showed that he was getting along emotionally “very well” and that he was able to manage
 7   his day-today life “very well.” AR 82.
 8         In September 2018, Plaintiff came in for a follow up appointment after an urgent
 9   visit earlier in the month, where his mother reported he had a relapse in his paranoid
10   ideations. AR 107-108. In this appointment, Plaintiff related that he was “freaking out”
11   and paranoid about people watching him. AR 120. Plaintiff believed that someone had
12   hacked into his phone and became afraid of his neighbor who always yelled on the phone.
13   Id. Plaintiff’s mother also reported that he became extremely paranoid about being
14   monitored and turned their television around to face the wall, disabled their internet
15   service, and placed tape over the lens of a computer’s camera. Id. Dr. Palica noted
16   Plaintiff’s status was “stable/unchanged,” he was positive for hallucinations, and
17   exhibited disordered thought content and abnormal new learning ability. AR 121.
18   Plaintiff’s MSEs were largely the same as his previous appointment with his affect
19   changed to “odd, inappropriate” and his mood described as “unsure.” AR 121-22. In her
20   assessment, she noted that Plaintiff was more psychotic and that he needed closer follow
21   up. AR 122.
22                                        b. Medical Opinion
23        In August 2018, Dr. Palica filled out a mental residual functional capacity
24   assessment. AR 1137. In her assessment of Plaintiff’s understanding and memory,
25   sustained concentration and persistence, social interaction, and adaptation, she noted
26   moderate to marked limitations. AR 1137-38. From the legible portions of Dr. Palica’s
27   explanation, she noted that Plaintiff had difficulty keeping a job due to his condition. AR
28   1139. In particular, she wrote that Plaintiff quickly gets paranoid around people, gets

                                                  8
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1297 Page 9 of 38



 1   overwhelmed, and usually quits/walks out. Id. She also noted that Plaintiff often lost
 2   track of time and got distracted, and heavily relied on his mother to manage his care. Id.
 3                           ii.   Evan George Tzakis M.D. – Treating Physician
 4             While the record does not provide us when Dr. Tzakis first met with Plaintiff, the
 5   record shows that Dr. Tzakis began treating Plaintiff as early as April 2013. AR 937. In
 6   this medication check appointment, Plaintiff’s aunt noted that he was “doing better,” and
 7   starting to do more chores around the house. Id. Dr. Tzakis also performed an MSE,
 8   where he noted:
 9         •      Grooming: fair
10         •      Attitude: Cooperative Motor activity: normal, no tremors, no tardive dyskinea
11                evident
12         •      Mood: euthymic
13         •      Affect: normal range, appropriate, mood congruent
14         •      Speech: normal
15         •      Thought process: coherent, relevant, logical
16
           •      Thought process/ perpetual disturbances: no suicidal ideation, plan or intent, no
17
                  homicidal ideation, plan or intent, no florid psychotic or inappropriate thought
18
                  content.
19
     Id.
20
               At his July 2014 appointment, Plaintiff’s aunt confirmed that he was doing well on
21
     his bimonthly injections. AR. 883. Plaintiff also reported working full time at an
22
     Amazon warehouse and related that he skateboarded, socialized with his cousin, played
23
     video games and did some chores. Id. Dr. Tzakis’ MSE was largely the same as his
24
     previous, except under attitude, Plaintiff was noted as “cooperative. Dr. Tzakis also
25
     reported that Plaintiff was stable. AR. 884.
26
               At Plaintiff’s next appointment in March 2016, Plaintiff reported that he had fun
27
     socializing with people while he was working at Lake Tahoe and “[grew] as a person.”
28

                                                     9
                                                                                    19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1298 Page 10 of 38



 1   AR 822. Plaintiff also told Dr. Tzakis that he believed the only medication he needed
 2   was the Prolixin D. Id. Plaintiff’s MSE was largely the same as his last MSE, except
 3   that his attitude was described as “cooperative, casual,” his mood was noted as “good,”
 4   and his affect was reported as “bright.” Id. Dr. Tzakis wrote Plaintiff was stable and to
 5   continue the same medication. Id.
 6          At his September 2016 appointment, Plaintiff told Dr. Tzakis he wanted to get
 7   disability benefits because he wanted the income and could not keep a job for more than a
 8   few months. AR 811. Plaintiff related he got “dissatisfied” and explained that there were
 9   “no jobs I would stick with.” Id. Plaintiff also noted that his Prolixin D injections
10   “seems to work” and “it keeps me stable.” Id. Plaintiff denied any side effects and
11   wanted to continue unchanged. Id. Plaintiff’s MSE on this visit was consistent with his
12   previous MSEs with his attitude described as “cooperative” and his mood noted as
13   euthymic. Id. In his assessment, Dr. Tzakis wrote that “negative symptoms of
14   schizophrenia seem to be interfering with maintaining gainful employment” and “patient
15   is encouraged to apply for SSI.” AR 812.
16                     iii.   Christopher Lawrence Rodrigo Mft – Therapist
17          The record also shows that Plaintiff met with Mr. Rodrigo on four occasions from
18   2013 to 2015 for psychotherapy treatment. AR 836, 932. While the record is unclear as to
19   when Plaintiff’s first visit was, the earliest in the record is on May 2013. AR 932. In this
20   appointment he reported that “I am doing really good.” Id. Plaintiff reported that there
21   was “a lot of tension at his aunt’s home” and discussed relocating to the San Diego area
22   to be with his mother. Id. Mr. Rodrigo wrote that Plaintiff presented with “stable affect,”
23   and denied psychotic symptoms. Id. While there was mild vagueness, Plaintiff seemed
24   overall symptom free. Id. In his MSE, Plaintiff was reported as:
25      •      Grooming: good
26      •      Behavior/ Manner: normal, cooperative
27      •      Mood: euthymic, sustained emotion state
28      •      Affect: normal range, appropriate, mood congruent

                                                  10
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1299 Page 11 of 38



 1      •      Speech: normal
 2      •      Sensory and cognitive: alert, clear
 3      •      Thought process: coherent, relevant, logical
 4      •      Thought process/ perpetual disturbances: no suicidal ideation, plan or intent, no
 5             homicidal ideation, plan or intent, no psychotic or inappropriate thought content
 6   AR 932. In his assessment, Mr. Rodrigo noted Plaintiff’s GAF score was 60-51, showing
 7   moderate difficulty in social, occupation, or school functioning. AR 933. He also noted
 8   that Plaintiff’ progress toward functional goals was “excellent.” Id.
 9          On July 2014, Plaintiff met with Mr. Rodrigo after returning to Riverside. AR
10   884. Plaintiff reported he was “doing well.” AR 885. Plaintiff reported that he was
11   hired at a new Amazon distribution center, worked a few hours a week at Pac Sun, and
12   related well with other staff. Id. Mr. Rodrigo noted that Plaintiff endorsed a “stable
13   mood,” denied auditory hallucinations, and his thoughts were linear, and goal directed.
14   Id. While Mr. Rodrigo noted that Plaintiff was somewhat defensive about his diagnosis,
15   overall, he appeared to be functioning well. Id. Plaintiff’s MSE was the same as his
16   previous visit and his GAF score rose from 70-61, showing mild symptoms or some
17   difficulty in social, occupation or school functioning. Id. Mr. Rodrigo also noted that
18   Plaintiff had some meaningful social relationships, was generally functioning pretty well,
19   and had made “good progress towards his functional goals. Id.
20          At his September 2014 appointment, Plaintiff again reported feeling “really good.”
21   AR 877. Mr. Rodrigo wrote that Plaintiff endorsed euthymic mood, had a bright affect,
22   denied psychotic symptoms, and had no auditory or visual hallucinations. Id. Plaintiff
23   told Mr. Rodrigo he was moving back to San Diego because his aunt was selling her
24   home and he felt his aunt was too negativistic. Id. He also reported that he quit his job at
25   Amazon, because he felt it was too impersonal and preferred to work with the public. Id.
26   Plaintiff’s MSE and GAF core were the same as his previous visit. AR 878.
27   Additionally, Mr. Rodrigo noted that Plaintiff had some meaningful social relationships,
28   was generally functioning pretty well, and had made “good progress towards his

                                                     11
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1300 Page 12 of 38



 1   functional goals.” Id.
 2         At his last meeting on November 2015, Plaintiff reported “doing well” and “feeling
 3   good.” AR 836. He denied any hallucinations and paranoia thus far and endorsed a
 4   stable mood. Id. Plaintiff reported that he experienced a lot of conflict living with his
 5   mother and was planning to live with his aunt. Id. He also felt it was “easier to make
 6   friends in Riverside.” Id. He also reported he “is driving” and admitted that he benefits
 7   from his medication.” Id. Plaintiff’s MSE and GAF scores were the same as his previous
 8   appointment. AR 837.
 9                     iv.    Michael Charles Steinweg L.C.S.W – Therapist
10         Plaintiff met with Mr. Steinwig on three occasions for Psychotherapy between July
11   2013 and December of 2014. At his first appointment in July 2013, Plaintiff reported he
12   was “doing well.” AR 919. Mr. Steinwig reported that Plaintiff had difficulty doing the
13   research for his plans and was very resistant to talking about his diagnosis. Id. Mr.
14   Steinwig also noted that Plaintiff “appear[ed] to function well, but [his] ability to
15   organize may be impaired.” Id. Mr. Steinwig rated Plaintiff’s severity of symptoms as
16   “mild to moderate” and his GAF Score was 60-51, noting moderate symptoms or
17   moderate difficulty in social, occupational, or school functioning. AR 920.
18         At patient’s next appointment on August 2013, Plaintiff reported he was “doing
19   well. AR 915. Mr. Steinwig noted Plaintiff “presents as lucid, goal-oriented, no
20   psychosis noted or reported. Id. He also wrote that Plaintiff was “clearly having
21   difficulty planning and finding info needed to make fully informed decisions.” Id. Mr.
22   Steinwig assessed Plaintiff’s overall impairment and severity of symptom as mild to
23   moderate and rated plaintiff GAF score at 70-61 and 60-51, mild symptoms and moderate
24   symptoms, respectively. AR 915-16.
25         On December 2013, Plaintiff met with Mr. Steinweg for the last time in the record.
26   AR. 900. In this meeting, Mr. Steinwig described Plaintiff as clean and casually dressed,
27   euthymic, friendly and cooperative, and logical. AR 901. Plaintiff reported he was doing
28   very well and that he was tutoring for special needs kids. Id. He denied any psychotic

                                                   12
                                                                                   19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1301 Page 13 of 38



 1   symptoms or mood problems and noted that he had no concerns with the increase in his
 2   Prolixin dosage. Id. Plaintiff also told Mr. Steinwig that he did not feel the need to come
 3   in regularly. Id. Mr. Steinwig noted Plaintiff’s overall impairment as “mild” and that
 4   Plaintiff “denies” severity of symptoms. He rated Plaintiff’s GAF score at 70-61,
 5   showing mild symptoms. Id.
 6                             v.     Lisa Ann Martin Mft – Therapist
 7         From January 2015 to March 2015 Plaintiff met with Ms. Martin for
 8   comprehensive care management (CCM) appointments. AR 861. These appointments
 9   began in response to phone calls by Plaintiff’s mother in December 2014, where she grew
10   concerned about Plaintiff’s behavior. Id. She reported that Plaintiff was sleeping a lot,
11   not motivated at all, did not want to look for a job, and had been running out of money.
12   AR 868. In response, Dr. Palica recommended scheduling a crisis appointment with any
13   available therapist and evaluate if Plaintiff was appropriate for CCM. Id.
14         At their first appointment on January 2015, Plaintiff reported that he wanted a job
15   and had been unemployed. AR 861. They discussed managing work expectations, and
16   how he could socialize better. Id. Under a description of Plaintiff’s symptoms, Dr.
17   Martin noted his concentration and memory were fair, he had no anxiety or depression,
18   he had fair energy, no panic attacks, no suicidal or homicidal ideations, fair hygiene, fair
19   decision making, and a denial of psychotic symptoms. Id. Dr. Martin also performed an
20   MSE noting that Plaintiff was alert and oriented to person, place, and time, his cognitive
21   processes were intact, his short-term memory was normal, his mood was bright, his affect
22   was congruent with his mood, and his behavior was within normal limits. AR 861-62.
23   Dr. Martin rated Plaintiff’s overall impairment as moderate, and his severity of symptoms
24   as “mild to moderate.” AR 862. Plaintiff’s GAF score was also 62. Id.
25         At his February 2015, Ms. Martin noted that Plaintiff’s motivation had improved
26   from the last session. AR 857. Plaintiff reported that he had been feeling more
27   motivated and productive, because of their previous session. Id. Plaintiff also noted that
28   he had visited his friends, went to the park and hung out, and was talking to more people.

                                                  13
                                                                                  19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1302 Page 14 of 38



 1   AR 857-58. Plaintiff also reported that his mother had been “getting off his case more”
 2   and that he had been doing more chores such as scrubbing floorboards and cabinets,
 3   doing dishes, and sweeping. AR 857. Plaintiff’s MSE and description of symptoms were
 4   the same as his previous visit and Dr. Martin reported that Plaintiff’s overall impairment
 5   and his severity of symptoms were “mild.” AR 858. His GAF score rose to 63. Id.
 6         Finally, on Plaintiff’s last appointment with Ms. Martin in March 2015, Plaintiff
 7   mentioned that his mother got frustrated with him several times because he procrastinated
 8   on tasks. AR 852. They discussed strategies to improve his procrastination and
 9   improving his sleep schedule. Id. Plaintiff’s MSE and description of symptoms were the
10   same as his previous appointment. AR 852-53. Again, Ms. Martin noted that his overall
11   impairment and his severity of symptoms were mild and placed his GAF score at 65. AR
12   853. After this meeting, Plaintiff called in late March 2015 to cancel the CCM
13   appointments. AR 851. He reported that he was doing well, and he did not feel that he
14   needed the appointments anymore. Id.
15                               vi.      Keith Allen Montgomery M.D.
16         Plaintiff met with Dr. Montgomery on October 2016. AR 806. In this
17   appointment, Plaintiff was described as “doing well, no problems or concerns.” Id.
18   Plaintiff denied any anxiety, depression, manic symptoms, suicidal or homicidal
19   ideations, hallucinations, or paranoia. Id. Plaintiff also denied significant stressors. Id.
20   Dr. Montgomery performed an MSE noting that Plaintiff was alert and oriented as to
21   time, person, and place, he was dressed appropriately and maintained good eye contact,
22   he was cooperative, his mood was ‘ok,” his affect was euthymic constricted, his thought
23   process was linear, logical, and goal direct, and his insight and judgement were fair and
24   intact. AR 806-07. Plaintiff’s GAF Score was 80. AR 807.
25                                 vii.    Vijay Chennamchetty M.D.
26         Between May 2017 and September 2017, Plaintiff was treated by the County of
27   San Diego Mental Health Services. AR 1096. During his time there, Plaintiff met with
28   Dr. Chennamchetty on three occasions. At Plaintiff’s first appointment in May 2017, he

                                                   14
                                                                                   19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1303 Page 15 of 38



 1   denied having symptoms suggestive of psychosis and admitted being stable on his
 2   medication for the past 3-4 years. AR 1105. Although Plaintiff could not remember the
 3   details of his previous symptoms, he denied having any paranoia or anxiety since being
 4   on his medication. AR 1108. Dr. Chennamchetty noted that Plaintiff had limited insight,
 5   fair judgement, had poor memory, and was a poor historian. Id. Dr. Chennamchetty also
 6   wrote that the records indicated that Plaintiff’s mother reported that he was hearing the
 7   neighbors “through the wall,” hated the brand name Adidas because he thought they were
 8   bad, and had a delusional theme in which he would meditate with only a towel around
 9   him to get rid of things he believed were there. Id. Plaintiff’s mother also reported that
10   Plaintiff had a belief that something was in his bed, which led to breaking the mattress
11   frame and throwing everything in his room. Id. Dr. Chennamchetty performed an MSE,
12   which noted:
13      •     Level of Consciousness: Alert
14      •     Orientation: All Normal
15      •     Appearance: Good Hygiene
16      •     Speech: Normal
17      •     Thought Process: Coherent
18      •     Behavior: Cooperative
19
        •     Affect: Appropriate
20
        •     Intellect: Average
21
        •     Mood: Euthymic
22
        •     Memory: Poor Recent; Poor Remote
23
        •     Motor: Age Appropriate/ Normal
24
        •     Judgement: Fair
25
        •     Insight: Limited
26
     AR 1129. Dr. Chennamchetty also performed a psychiatric exam, which described
27
     Plaintiff as “cooperative, calm, jovial/cheerful, his thought processes were linear and goal
28

                                                  15
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1304 Page 16 of 38



 1   directed, he had no obvious delusions or hallucinations, his mood was “good” his affect
 2   was full mood congruent, his cognitive was unremarkable from the interview, and his
 3   insight and judgement were fair. AR 1106.
 4          Plaintiff was half an hour late for his next appointment on June 2017. AR 1102.
 5   Again, in this appointment, Plaintiff denied any audio or visual hallucinations, paranoia,
 6   or unusual behavior, and Dr. Chennamchetty confirmed that Plaintiff was not depressed,
 7   excessively anxious, hypomanic, or actively psychotic on his visit. Id. Finally, Dr.
 8   Chennamchetty’s Psychiatric exam showed no changes since Plaintiff’s last appointment.
 9   AR 1103.
10          At his last appointment in July 2017, Plaintiff reported that he was “doing okay.”
11   AR 1099. He arrived on time with his mother and they discussed changing Plaintiff’s
12   dosage. Plaintiff and his mother were reluctant to change his medication and he reported
13   that his injections had been helping him. Id. He also denied any hallucinations, and Dr.
14   Chennamchetty wrote that he did not have any paranoia or unusual behavior. Id. Dr.
15   Chennamchetty also reported that Plaintiff was not depressed, excessively anxious,
16   hypomanic, or actively psychotic. Id. Plaintiff’s psychiatric exam also showed no
17   change from his last appointment. AR 1100.
18                                viii. Delia E. Nieves-Arvelo M.D.
19          Plaintiff also met with Dr. Nieves-Arvelo in August 2017. AR 1085. In this
20   appointment Plaintiff denied any depression, anxiety/panic, or psychosis. Id. Dr.
21   Nieves-Arvelo also conducted an MSE, which described Plaintiff as:
22      •      Appearance: cooperative, well groomed. Good eye contact
23      •      Psychomotor activity: within normal limits
24      •      Speech: normal rate, volume and tone
25      •      Mood and affect: mood described as “good”
26      •      Affect is full congruent with mood
27      •      Thinking and perception: Goal direct. Denies suicidal/ homicidal ideas and/or
28             auditory/visual hallucinations

                                                  16
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1305 Page 17 of 38



 1      •      Sensorium/cognitive: alert and oriented as to person, time, and place. No
 2             cognitive deficit
 3      •      Insight: good
 4      •      Judgement: good
 5      •      Impulse control: good
 6   AR 1088. Additionally, Plaintiff’s treatment notes show that his BHI was low and that
 7   he “strongly agrees” that his medication is helping. AR 1090, 1092.
 8             ix.   Barbara Moura Psyd – State Agency Non-Examining Physician
 9          In May 2017, Dr. Moura reviewed the medical records from Dr. Tzakis, Kaiser
10   Permanente, and a third unknown author. AR 207. Dr. Moura summarized Plaintiff’s
11   MSEs as showing he was cooperative, pleasant, coherent, logical, his mood was ok, his
12   affect was euthymic constricted and odd, he was able to focus, and his insight and
13   judgement were fair. AR 220. She also noted that Plaintiff had reported his psychiatric
14   symptoms had remained in good control between October 2016 and January 2017. Id.
15   While Dr. Moura acknowledged reports that Plaintiff’s negative symptoms seemed to be
16   interfering with his ability to maintain gainful employment and with daily function, Dr.
17   Moura concluded this was not an ongoing complaint, because Plaintiff’s medical records
18   show mostly normal MSEs and overall stability. Id.
19          In evaluating the severity of plaintiff’s impairment, Dr. Moura concluded that
20   under the Paragraph B criteria, plaintiff had a mild impairment in his ability to
21   understand, remember, or apply information, and moderate impairments in his ability to
22   interact with others, concentrate, persist, or maintain pace, and adapt or manage oneself.
23   AR 210. In assessing Plaintiff’s RFC, Dr. Moura found moderate limitations in the
24   plaintiff’s ability to 1) maintain attention and concentration for extended periods, 2)
25   complete a normal workday and workweek without interruptions from psychologically
26   based symptoms, 3) to interact appropriately with the general public, and 4) respond
27   appropriately to changes in the work setting. AR 212-213. In all other areas, Dr. Moura
28   opined Plaintiff was not significantly limited. Id. Finally, Dr. Moura opined that

                                                  17
                                                                                  19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1306 Page 18 of 38



 1   Plaintiff could perform simple 1-2 step tasks with limited public contact. AR 213.
 2             x.        Anna Franco PsyD – State Agency Non- Examining Physician
 3                                             Reconsideration
 4         On reconsideration, Dr. Franco agreed with the prior conclusions that Plaintiff’s
 5   condition was not severe. AR 230-240. While Dr. Franco listed out her findings in
 6   somewhat more detail, she reached the same conclusion that Plaintiff’s MSE findings
 7   were stable, his symptoms were well maintained and controlled, and there were no overt
 8   symptoms of psychosis. AR 232-234. Dr. Franco’s evaluation of the severity of
 9   Plaintiff’s symptoms and his RFC were the same as Dr. Moura’s. AR 235-239.
10                  D.     Vocational Expert’s Testimony
11         Vocational Expert (“VE”) Alan Boroskin testified at the hearing. AR 201. The
12   ALJ confirmed if the VE’s testimony was consistent with the DOT, specifically asking
13   “[i]f your testimony is inconsistent with the DOT, will you tell me whether or not I ask.”
14   Id. The VE responded in the affirmative. Id.
15         Because Plaintiff had no past relevant work, the ALJ confined his inquiry to a
16   series of hypotheticals. Id. Each of these hypotheticals assumed a hypothetical
17   individual with Plaintiff’s age, education, and experience, who has no exertional
18   limitations, but with the following restrictions: limited to understanding, remembering,
19   and carrying out simple, routine, and repetitive tasks, with the need for standard industry
20   breaks every two hours; no interaction with the public; and occasional work related non-
21   personal, non-social interaction with coworkers and supervisors involving no more than a
22   brief exchange of information or hand-off of product. AR 201-03.
23         The ALJ first asked if there were any jobs that such an individual could perform.
24   AR 201-02. The VE responded in the affirmative and offered examples from medium,
25   light, or sedentary work styles. AR 202. The ALJ requested one example at light and
26   one example at sedentary. Id. For the light exertional occupation, the VE gave the
27   example of a photocopying machine operator, under general office machine operators,
28   DOT # 207.685-014, with a national number of 266,000 for the broad category. Id. For

                                                  18
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1307 Page 19 of 38



 1   the sedentary exertional occupation, the VE gave the example of a packer, DOT #
 2   558.687-014, with a national number of 87,100. AR 203.
 3         The ALJ presented the VE with another hypothetical, adding in the additional
 4   constraint that the individual would be off-task for one hour during the workday in
 5   addition to regular breaks. Id. The VE testified that he would not be able to perform
 6   these two jobs with this additional limitation, and that he would not be employable. Id.
 7   The ALJ presented the VE with another hypothetical, adding that instead of the off-task
 8   limitation, the hypothetical individual would be unable to interact appropriately with
 9   supervisors and coworkers on a consistent basis. Id. The VE testified that Plaintiff could
10   not perform any jobs under this constraint. Id.
11         II.    THE ALJ DECISION
12                A.    The Sequential Process
13         To qualify for disability benefits under the Social Security Act, an applicant must
14   show that he or she cannot engage in any substantial gainful activity because of a
15   medically determinable physical or mental impairment that has lasted or can be expected
16   to last at least twelve months. 42 U.S.C. §§ 423(d), 1382c(a)(3). The Social Security
17   regulations establish a five-step sequential evaluation to determine whether an applicant
18   is disabled under this standard. 20 C.F.R. §§ 404.1520(a), 416.920(a); Batson v. Comm’r
19   of the Social Security Admin., 359 F.3d 1190, 1194 (9th Cir. 2004).
20         At step one, the ALJ determines whether the applicant is engaged in substantial
21   gainful activity. 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(b). If not, then at step two the
22   ALJ must determine whether the applicant suffers from a severe impairment or a
23   combination of impairments. Id. §§ 404.1520(a)(4)(ii), 416.920(c). If the impairment is
24   severe, at step three the ALJ must determine whether the applicant’s impairment or
25   combination of impairments meets or equals an impairment contained under 20 C.F.R.
26   Part 404, Subpart P, Appendix 1. Id. §§ 404.1520(a)(4)(iii), 416.920(d). If the
27   applicant’s impairment meets or equals a listing, he or she must be found disabled. Id.
28         If the impairment does not meet or equal a listing, the ALJ must determine the

                                                 19
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1308 Page 20 of 38



 1   applicant’s residual functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(a)(4)(iv),
 2   416.920(e). Then, the ALJ must determine at step four whether the applicant retains the
 3   residual functional capacity to perform past relevant work. Id. §§ 404.1520(a)(4)(iv),
 4   416.920(f). If the applicant cannot perform past relevant work, at step five the ALJ must
 5   consider whether the applicant can perform any other work that exists in the national
 6   economy. Id. §§ 404.1520(a)(4)(v), 416.920(g).
 7         The applicant carries the burden to prove eligibility from steps one through four
 8   but the burden at step five is on the agency. Celaya v. Halter, 332 F.3d 1177, 1180 (9th
 9   Cir. 2003). Applicants not disqualified at step five are eligible for disability benefits. Id.
10                B.     Substance of the ALJ’s Decision
11         At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
12   since April 2, 2014, the alleged onset date. AR 23.
13         At step two, the ALJ determined Plaintiff’s schizoaffective disorder constituted a
14   severe impairment. AR 24. In addition, the ALJ determined that Plaintiff’s obesity was a
15   nonsevere condition. Id.
16         At step three, the ALJ found Plaintiff’s mental impairment did not have an
17   impairment or combination of impairments that would meet or medically equal the
18   severity of any listed impairments. Id. The ALJ considered Paragraph B criteria and
19   found that Plaintiff did not exhibit the requisite one extreme or two marked limitations.
20   Id. Specifically, the ALJ found only: moderate limitation in understanding,
21   remembering, or applying information; moderate limitation in interacting with others;
22   moderate limitation in concentrating, persisting, or maintaining pace; moderate limitation
23   in adapting or managing himself. AR 24-25. In addition, the ALJ considered Paragraph
24   C criteria and found that Plaintiff did not have only marginal adjustment. AR 25.
25         The ALJ next established that Plaintiff retained the residual functional capacity to
26   perform the full range of work at all exertional levels, but with the following
27   nonexertional limitations: the claimant is limited to understand, remembering, and
28   carrying out simple, routine, and repetitive tasks with standard industry work breaks

                                                   20
                                                                                   19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1309 Page 21 of 38



 1   every two hours. The claimant must avoid interaction with the general public, and only
 2   occasionally engage in work-related, non-personal, non-social interaction with coworkers
 3   and supervisors involving no more than a brief exchange of information or hand-off of
 4   product. AR 25.
 5         At step four the ALJ determined there was no past relevant work. AR 29.
 6   However, at step 5 the ALJ found that despite the nonexertional limitations, there were
 7   significant jobs in the economy that he could perform, including several specifically
 8   enumerated by the vocational expert. Id. The ALJ concluded Plaintiff was not under a
 9   disability as defined in the Social Security Act from April 22014, the alleged disability
10   onset date, through October 22, 2018, the date of the decision. AR 30-31.
11         III.   Legal Standard of Review
12         The Social Security Act provides for judicial review of a final agency decision
13   denying a claim for disability benefits. 42 U.S.C. § 405(g). A reviewing court must
14   affirm the denial of benefits if the agency’s decision is supported by substantial evidence
15   and applies the correct legal standards. Batson, 359 F.3d at 1193. “Substantial evidence
16   means such relevant evidence as a reasonable mind might accept as adequate to support a
17   conclusion.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (quotation and
18   citation omitted). It is a “highly deferential” standard of review. Valentine v. Astrue, 574
19   F.3d 685, 690 (9th Cir. 2009). “The ALJ is responsible for determining credibility,
20   resolving conflicts in medical testimony, and for resolving ambiguities.” Vasquez v.
21   Astrue, 547 F.3d 1101, 1104 (9th Cir. 2008) (internal quotations and citation omitted). If
22   the evidence is susceptible to more than one reasonable interpretation, the agency’s
23   decision must be upheld. Molina, 674 F.3d at 1111. It is not the Court’s role to
24   reinterpret or re-evaluate the evidence, even if a re-evaluation may reasonably result in a
25   favorable outcome for the plaintiff. Batson, 359 F.3d at 1193.
26         IV.    DISCUSSION
27         In challenging the ALJ’s decision, Plaintiff argues that the ALJ committed
28   reversible error by (1) failing to give clear and convincing reasons to discount the opinion

                                                  21
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1310 Page 22 of 38



 1   of Dr. Palica, a treating physician, (2) accepting and relying on VE testimony which was
 2   inconsistent with the DOT, (3) issuing an RFC that does not adequately address
 3   Plaintiff’s limitations resulting from his condition, and (4) failing to consider the
 4   claimant’s ability to sustain work. The Court addresses each of these in turn below.
 5         A. The ALJ provided clear and convincing reasons for rejecting Dr. Palica’s
              opinion
 6
 7         Plaintiff contends that the ALJ erred by failing to provide clear and convincing

 8   reasons supported by substantial evidence for assigning little weight to Dr. Palica’s
 9   findings. In particular, Plaintiff cites to several portions of the record to contend that Dr.
10   Palica’s opinion was consistent with the record as a whole and argues that the ALJ
11   “cherry-picked” instances of improvement which were not representative of the
12   Plaintiff’s actual condition. Upon the review of the ALJ’s opinion and the record as a
13   whole, the Court disagrees and finds that substantial evidence supports the ALJ’s
14   determination.
15         The Ninth Circuit distinguishes “among the opinions of three types of physicians:
16   (1) those who treat the claimant (treating physicians); (2) those who examine but do not
17   treat the claimant (examining physicians); and (3) those who neither examine nor treat
18   the claimant (non[-]examining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
19   1995). Courts “afford greater weight to a treating physician’s opinion because he is

20   employed to cure and has a greater opportunity to know and observe the patient as an
21   individual.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (internal quotations
22   omitted). “However, if a treating physician’s opinion is not supported by the record, it
23   may be disregarded.” Oscar S. v. Berryhill, No. 18CV1152-AJB(RBB), 2019 WL

24   2549249, at *5 (S.D. Cal. June 20, 2019), report and recommendation adopted sub nom.

25   Sanchez v. Berryhill, No. 18-CV-1152-AJB-KSC, 2019 WL 5098876 (S.D. Cal. July 29,
26   2019).
27         Where a treating physician’s opinion is not contradicted by another doctor, the ALJ
28   can only reject the treating physician’s opinion for “clear and convincing” reasons.

                                                   22
                                                                                   19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1311 Page 23 of 38



 1   Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017); Lester, 81 F.3d at 830. Where the
 2   treating physician is contradicted by another doctor, the ALJ “must determine credibility
 3   and resolve the conflict.” Thomas v. Barnhart, 278 F.3d 947, 956-57 (9th Cir. 2002)
 4   (internal quotation marks omitted). The ALJ can “meet this burden by setting out a
 5   detailed and thorough summary of the facts and conflicting clinical evidence, stating his
 6   interpretation thereof, and making findings.” Cotton v. Bowen, 799 F.2d 1403, 1408 (9th
 7   Cir. 1986).
 8          Here, Dr. Palica’s opinion was uncontradicted.1 Therefore, the ALJ must provide
 9   clear and convincing reasons supported by substantial evidence in order to properly
10   assign “little weight” to Dr. Palica’s opinion.
11          The ALJ discussed Dr. Palica’s finding in his discussion of Plaintiff’s RFC. AR
12   27-29. After providing a detailed account of why Plaintiff’s subjective testimony was
13   inconsistent with the record as a whole, the ALJ analyzed Dr. Palica’s opinion. Id. Dr.
14   Palica’s opinion noted several “marked” or severe limitations in Plaintiff’s ability to
15   sustain concentration, accept instructions and criticism, maintain socially appropriate
16   behavior, and respond appropriately to the work setting. AR 28,1136-39. The ALJ
17   assigned little weight to Dr. Palica’s opinion because the record as a whole did not
18   support the Plaintiff’s psychological limitations as Dr. Palica provided. AR 28. In
19
20
21
     1
       For the purposes of review, the Court assumes Dr Palica’s opinion was uncontradicted. While the
     Court notes that state agency medical consultants provided opinions which contradicted Dr. Palica’s
22   opinion, the ALJ did not mention or even cite to those opinions in his decision. In evaluating the ALJ’s
     decision, the Court is constrained to review the reasons asserted by the ALJ and cannot uphold the
23   ALJ’s decision on grounds not asserted in the original opinion. Connett v. Barnhart, 340 F.3d 871, 874
     (9th Cir.2003); see Pinto v. Massanari, 249 F.3d 840, 847–48 (9th Cir.2001) (“If the Commissioner’s
24   contention invites this court to affirm the denial of benefits on a ground not invoked by the
25   Commissioner in denying the benefits originally, then we must decline.”); see also Bailey v. Colvin, No.
     CV 14-2149-TUC-LAB, 2015 WL 3751138 (D. Ariz. June 16, 2015) (applying the clear and convincing
26   standard, despite evidence in the record of contradicting opinions from State Agency medical
     consultants, because the ALJ did not rely on or mention the consultants’ opinions in his decision);
27   Osborn v. Colvin, 104 F. Supp. 3d 1104 (D. Or. 2015) (characterizing a treating physician’s opinion as
     “uncontradicted” and applying the clear and convincing standard, where the ALJ’s decision did not
28   mention contrary opinion by state agency physicians).

                                                        23
                                                                                           19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1312 Page 24 of 38



 1   supporting his conclusion, the ALJ specifically cites to two portions of the record that
 2   contradicted Dr. Palica’s findings as to the severity of Plaintiff’s limitations: 1) frequent
 3   instances where Plaintiff reported that his medication was helping manage his condition,
 4   and 2) the generally unremarkable findings of Plaintiff’s MSEs. AR 28. Upon review of
 5   the record, the Court finds that these reasons are well-supported.
 6          First, the ALJ specifically cited Plaintiff’s December 2013 and September 2016
 7   evaluations to support his finding that Plaintiff had often told treating sources that his
 8   medication was helping manage his condition. Id. In Plaintiff’s December 2013
 9   evaluation, he reported he was “doing very well,” had no concerns with increasing his
10   dose of Prolixin, and did not feel that he needed to come to psychotherapy regularly.
11   Additionally, Plaintiff denied any severe symptoms and his overall impairment was
12   described as mild. In his September 2016 evaluation, he reported that his injections
13   “seems to work,” “it keeps me stable,” and wanted to continue his medication regimen
14   unchanged.
15          Moreover, the ALJ provided additional evidence that Plaintiff’s condition was
16   being managed by his medication in his preceding discussion of Plaintiff’s subjective
17   symptoms.2 Id. In the preceding section, the ALJ cited to Plaintiff’s June and July 2017
18   evaluation, where he told Dr. Chennamchetty that he was “doing okay,” that his Prolixin
19   injections had been helping, and often denied experiencing negative symptoms. AR 27,
20   1099. The ALJ also cited to a report by Plaintiff’s mother in May 2013 that his “behavior
21   has improved significantly” with an increase in his medication (AR 934), and a CCM
22   evaluation in February 2015 which noted that Plaintiff’s “motivation improved from last
23   session” (AR 861).
24
25   2
       The Court applies the evidence discussed in the preceding section to the ALJ’s discussion of Dr.
26   Palica’s opinion for two reasons. First, the ALJ prefaced his discussion of the evidence with “[a]s
     mentioned before,” signaling that the evidence discussed in the preceding section applied to his
27   discussion of Dr. Palica’s opinion. Second, in reading the opinion as a whole, it is a clear by the
     structure that the ALJ’s discussion of the evidence for Dr. Palica’s opinion was intrinsically linked to his
28   discussion of Plaintiff’s subjective testimony.

                                                          24
                                                                                              19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1313 Page 25 of 38



 1         Plaintiff cites to Garrison v. Colvin, 759 F.3d 995, 1018 (9th Cir. 2014), to contend
 2   that it is error for an ALJ to pick out a few isolated instances of improvement and use
 3   those as the basis for determining a claimant capable of work. In the present case,
 4   however, the instances chosen by the ALJ were in fact representative of the record as a
 5   whole, unlike the instances cited in Garrison. Id. Plaintiff reported that his medication
 6   helped and that his symptoms remain in good control on his May, August, and September
 7   2013 and October 2016 appointments. AR 804, 910, 916, 930. Moreover, throughout the
 8   vast majority of his injection notes, medication appointments, and psychotherapy visits,
 9   Plaintiff denied hallucinations, paranoia, and other severe symptoms. E.g., AR 796, 844,
10   878-77, 889. These included MSEs and assessments from Dr. Palica, Dr. Tzakis, and Mr.
11   Rodrigo, which noted that Plaintiff denied hallucinations, paranoia, and psychosis. E.g.,
12   AR 822, 830, 836. Significantly, in Plaintiff’s May 2017 psychiatric assessment,
13   Plaintiff reported being stable on Prolixin for the past 3 or 4 years and denied having any
14   of his previous symptoms since being on his medication. AR 1117. All these instances
15   demonstrate that Plaintiff consistently told treating sources that his medication was
16   managing his condition and he denied experiencing severe symptoms, contradicting Dr.
17   Palica’s finding of a marked impairment. See Ford v. Colvin, No. 2:13-CV-2245-EFB,
18   2015 WL 1291388, at *3 (E.D. Cal. Mar. 20, 2015) (finding treatment notes which
19   reported that the plaintiff had been stable on medication was inconsistent with the
20   treating physician’s opinion that plaintiff had marked limitations). Therefore, the Court
21   finds substantial evidence supports the ALJ’s determination that the efficacy of Plaintiff’s
22   medication did not support Dr. Palica’s findings.
23         Second, the ALJ also pointed to the “generally unremarkable” findings of
24   Plaintiff’s MSEs. Though the ALJ did not specifically cite to exhibits in that portion of
25   his decision, the ALJ made reference to a portion of his decision where he mentioned the
26   unremarkable nature of Plaintiff’s MSEs. Compare AR 28 with AR 24-25. In that
27   portion of the opinion, the ALJ citied to Exhibits 2F, 3F, 4F, 6F, and 7F. AR 24-25.
28   Moreover, the ALJ made specific citations to MSEs conducted by Dr. Tzakis, Mr.

                                                  25
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1314 Page 26 of 38



 1   Rodrigo, and Dr. Chennamchetty in his discussion of Plaintiff’s testimony, which
 2   described Plaintiff’s mood and affect as “euthymic,” “bright,” and “good.” AR 27.
 3          In reviewing those exhibits, the Court finds that there is substantial evidence that
 4   supports the ALJ’s interpretation of Plaintiff’s MSEs. For example, Dr. Palica’s MSE on
 5   May 2013 reported:
 6      •      General: looking stated age, good grooming, fair eye contact
 7      •      Behavior: pleasant, cooperative
 8      •      Alert and oriented as to time, person, and place
 9      •      Speech- normal rate and tone, normal volume normal articulation
10      •      Attention span and concentration: mostly able to focus on conversation
11      •      Affect- limited Mood-OK
12
        •      Thought process: vague, answers questions
13
        •      Thought contents: no suicidal ideations, no homicidal ideations, no auditory,
14
               visual, olfactory, or withdrawal or thoughts broadcasting negative symptoms,
15
               preoccupation
16
        •      Motor - some psychomotor retardation
17
        •      Insight: poor, Judgement: poor
18
     AR 927. By Plaintiff’s MSE on March 2014, Dr. Palica noted several improvements:
19
        •      General: looking stated age, good grooming, fair eye contact
20
        •      Behavior: pleasant, cooperative
21
        •      Alert and oriented x 3
22
        •      Speech- normal rate and tone, normal volume normal articulation
23
        •      Attention span and concentration: able to focus on the conversation
24
        •      Affect- limited Mood-OK
25
26      •      Thought process: vague, answers questions

27      •      Thought contents: no suicidal ideations, no homicidal ideations, no auditory,

28             visual, olfactory, or withdrawal or thoughts broadcasting negative symptoms,

                                                   26
                                                                                  19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1315 Page 27 of 38



 1             preoccupation
 2      •      Motor – no more psychomotor retardation
 3      •      Insight: fair, Judgement: fair
 4   AR 894-95 (emphasis added). These evaluations remained consistent throughout Dr.
 5   Palica’s course of treatment with minor variations in his attention span and concentration,
 6   which included modifiers such as “less vague” or “more organized.” e.g. AR 871, 905.
 7   While Plaintiff’s insight and judgment did worsen to “poor” in his MSEs on August,
 8   September 2018, “poor” insight and judgement does not necessarily translate to severe
 9   impairments as Dr. Palica opined. AR 80, 121.
10          Moreover, the MSEs by Plaintiff’s other treating sources were also consistently
11   unremarkable. Dr. Tzakis’ MSEs repeatedly reported:
12      •      Grooming: fair
13      •      Attitude: Cooperative Motor activity: normal, no tremors, no tardive dyskinea
14             evident
15      •      Mood: euthymic
16      •      Affect: normal range, appropriate, mood congruent
17
        •      Speech: normal
18
        •      Thought process: coherent, relevant, logical
19
        •      Thought process/ perpetual disturbances: no suicidal ideation, plan or intent, no
20
               homicidal ideation, plan or intent, no florid psychotic or inappropriate thought
21
               content
22
     AR 822. Dr. Tzakis’ MSEs only varied slightly including terms such as “superficial,”
23
     “familiar,” and “casual” in describing his attitude and “bright” in describing his affect.
24
     AR 822, 890, 937. Mr. Rodrigo’s MSEs mirrored Dr. Tzakis’ results showing:
25
        •      Grooming: good
26
        •      Behavior/ Manner: normal, cooperative
27
        •      Mood: euthymic, sustained emotion state
28

                                                  27
                                                                                  19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1316 Page 28 of 38



 1      •      Affect: normal range, appropriate, mood congruent
 2      •      Speech: normal
 3      •      Sensory and cognitive: alert, clear
 4      •      Thought process: coherent, relevant, logical
 5      •      Thought process/ perpetual disturbances: no suicidal ideation, plan or intent, no
 6             homicidal ideation, plan or intent, no psychotic or inappropriate thought content
 7   AR 885. The MSEs from Ms. Martin (AR 858), Dr. Montgomery (AR 806-07), Dr.
 8   Chennamchetty (AR 1129), and Dr. Nieves-Arvalo (AR 1085) are all further consistent
 9   with these results, demonstrating a prolonged and consistent pattern of unremarkable
10   results. Significantly, Ms. Martin’s MSEs noted Plaintiff’s overall impairment and
11   symptoms improved to “mild” in both categories after her first appointment with
12   Plaintiff. AR 853, 858. Even Plaintiff’s worst results—limited affect limited insight,
13   poor judgement and insight (AR 80)—when viewed in context of his entire MSE, do not
14   necessarily translate into the marked or severe impairments as opined by Dr. Palica.
15   Corthion v. Colvin, No. CV-15-00837-PHX-GMS, 2017 WL 68910, at *4 (D. Ariz. Jan.
16   6, 2017), aff’d sub nom. Corthion v. Berryhill, 757 F. App’x 614 (9th Cir. 2019) (finding
17   evidence that showed claimant’s generally intact mental status was inconsistent with
18   treating physician’s opinion that claimant was severely impaired). Therefore, the Court
19   finds substantial evidence supporting the ALJ’s assertion that Plaintiff’s MSEs did not
20   support Dr. Palica’s findings.
21          Beyond these specific reasons given by the ALJ, inconsistencies with the record as
22   a whole can be a clear and convincing reason for assigning little weight to a treating
23   physician’s opinion. See Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (“The
24   ALJ need not accept an opinion of a physician—even a treating physician—if it is
25   conclusionary and brief and is unsupported by clinical findings.”); Bayliss v. Barnhart,
26   427 F.3d 1211, 1216 (9th Cir. 2005) (holding that contradictions between a physician’s
27   opinion and a physician’s own treatment notes was a clear and convincing reason); Sylvia
28   Z. v. Saul, No. ED CV 19-14-PLA, 2019 WL 5394017, at *7 (C.D. Cal. Oct. 22, 2019)

                                                     28
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1317 Page 29 of 38



 1   (finding clear and convincing reasons for rejecting a treating physician’s opinion, where
 2   the treating physician’s opinions were both internally inconsistent and inconsistent with
 3   other evidence in the record); Washington v. Berryhill, No. 17-CV-07373-VKD, 2019
 4   WL 4221596, at *20 (N.D. Cal. Sept. 5, 2019) (finding conflicts between a treating
 5   physician’s opinion, treatment notes, and the treatment notes of other medical sources a
 6   clear and convincing reason for discounting a treating physician’s opinion.); see also
 7   Oberg v. Colvin, No. EDCV 12-2205 JC, 2013 WL 3306120, at *4 (C.D. Cal. June 28,
 8   2013); Gibson v. Astrue, No. 2:11-CV-3330-KJN, 2013 WL 417774, at *7 (E.D. Cal. Jan.
 9   31, 2013). Here, Dr. Palica’s own notes consistently described Plaintiff as “stable,” and
10   noted that he had been treated successfully with his medication. E.g., AR 872. Starting
11   from her February 2015 evaluation, Dr. Palica reported Plaintiff’s status as
12   “stable/unchanged” (AR 855) and at worst, Dr. Palica reported that Plaintiff’s state had
13   “mild/mod exacerbation” once in her July 2015 evaluation (AR 844).
14         Plaintiff cites several portions of the record to contend that Dr. Palica’s opinion
15   was consistent with the record, but upon review, these examples are unpersuasive. For
16   example, Plaintiff cites to a telephone encounter with Dr. Palica, where Dr. Palica
17   recommended scheduling a “crisis” appointment with any available therapist to assess
18   Plaintiff’s current symptoms, as support that his symptoms were severe. AR 868. But
19   Plaintiff fails to mention that the resulting CCM appointments noted Plaintiff’s
20   impairment and severity of symptoms as moderate at worst and showed improvement to
21   “mild” after Plaintiff’s first appointment. AR 852-53, 858, 862. Furthermore, after three
22   appointments over 3 months, Plaintiff cancelled the CCM appointment stating that “he
23   does not feel he needs them anymore.” AR 851.
24         Plaintiff also cites to portions of Dr. Palica’s treatment notes which describe
25   Plaintiff’s affect as inappropriate, he exhibited depressed mood and exhibited disordered
26   thought content. AR 643, 830, 871, 968. Plaintiff also emphasizes portions of the record
27   that describe Plaintiff’s grooming as fair, his concentration and memory as fair, his
28   insight and judgement as fair, and his recent and remote memory as poor. AR 674, 852,

                                                  29
                                                                                  19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1318 Page 30 of 38



 1   1106, 1129. Even assuming these are accurate depictions of Plaintiff’s limitations, they
 2   do not necessarily translate into severe limitations as opined by Dr. Palica. See Herrick v.
 3   Berryhill, No. 18-CV-01001-DMR, 2019 WL 4674381, at *12 (N.D. Cal. Sept. 25, 2019)
 4   (finding that largely normal test results which showed mild impairments did not support a
 5   treating physician’s conclusion that the claimant had moderate or marked restrictions).
 6         Plaintiff additionally points to an instance in Dr. Tzakis’ September 2016
 7   evaluation where he wrote “[n]egative symptoms of schizophrenia seem to be interfering
 8   with maintaining gainful employment.” AR 968. But this single comment is not strong
 9   enough to foreclose the interpretation that Plaintiff was experiencing a mild to moderate
10   impairment. First, when read in context, this seems to be an observation of Plaintiff’s
11   subjective reports, not an instance of objective evidence supported by clinical findings.
12   Second, as mentioned before, this does not foreclose the ALJ’s reasonable interpretation
13   that Plaintiff was suffering from only a mild to moderate impairment. See Batson, 359
14   F.3d at 1193 (“When the evidence is susceptible to more than one rational interpretation,
15   the ALJ's conclusion must be upheld.”).
16         Finally, Plaintiff cites to additional evidence submitted to the Appeals Counsel to
17   contend that Dr. Palica’s findings were consistent with the record. In particular, Plaintiff
18   points to a second opinion by Dr. Palica dated December 20, 2018, where she reported
19   that Plaintiff had an episode where he “spackled dozens of holes, or perceived holes, in
20   the wall shared w/ neighbors.” AR 153. Plaintiff also cites a letter submitted by his
21   mother, which recounts Plaintiff becoming extremely paranoid “about cell phones,
22   computers, and about his neighbors being ‘bad’ people and spying on him.” AR 189.
23         The Ninth Circuit distinguishes between additional evidence that is “considered”
24   by the Appeals Council and additional evidence which is “looked at” by the Appeals
25   Council. Evidence which is “considered” by the Appeals council is incorporated in the
26   administrative record and must be considered when reviewing the Commissioner’s final
27   decision for substantial evidence. Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157,
28   1163 (9th Cir. 2012). By contrast, evidence which is “looked at” does not become part of

                                                  30
                                                                                  19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1319 Page 31 of 38



 1   the record for the purposes of our review. Amor v. Berryhill, 743 F. App’x 145, 146 (9th
 2   Cir. 2018). The fact that evidence which has been “looked at” has been included in the
 3   administrative record, does not mean that the Court is required to review the evidence for
 4   the purposes of a substantial-evidence review. See Rebecca E. v. Saul, No. 2:19-CV-
 5   00314-MKD, 2020 WL 1878738, at *5 (E.D. Wash. Apr. 15, 2020) (“Pursuant to agency
 6   policy, a copy of evidence not meeting the criteria and therefore not considered by the
 7   Appeals Council is nonetheless included as part of the certified administrative record
 8   filed with this Court, although by law, the rejected evidence falls outside the scope of the
 9   Court’s substantial-evidence review.”) (emphasis added).
10         Here Dr. Palica’s second letter is outside the scope of review because it was not
11   considered by the Appeals Council. The letter was dated December 20, 2018. AR 2. In
12   denying Plaintiff’s request for review, the Appeals Council determined that Dr. Palica’s
13   letter “[did] not relate to the period at issue” and therefore it did not affect the decision as
14   to whether Plaintiff was disabled up to the date of the ALJ’s decision, October 22, 2018.
15   AR 2. Upon review of the record, the Court agrees that Dr. Palica’s letter did not relate
16   to the relevant period. Dr. Palica’s letter only refers to Plaintiff in the present tense and
17   makes no specific notation to symptoms during the relevant period. AR 153.
18   Additionally, the “spackling” incident she cites occurred on “Thanksgiving weekend
19   11/24,” one month after the ALJ’s determination. Id. Accordingly, this incident along
20   with Dr. Palica’s second letter is outside the scope of review. Sheri R. v. Comm'r of Soc.
21   Sec., No. 2:18-CV-00136-MKD, 2019 WL 1586757, at *4 (E.D. Wash. Apr. 12, 2019)
22   (finding that additional evidence submitted to the Appeals Council which did not relate to
23   the relevant period was not incorporated into the administrative record for the Court’s
24   substantial-evidence review). Moreover, Dr. Palica’s second opinion is not relevant
25   because it does not relate to the relevant period. Lawrence L. v. Saul, No. C19-5490-
26   MAT, 2020 WL 606494, at *4 (W.D. Wash. Feb. 7, 2020) (“Evidence that post-dates the
27   ALJ’s decision and documents the worsening of an impairment that existed during the
28   adjudicated period is not relevant to the adjudicated period.”).

                                                    31
                                                                                     19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1320 Page 32 of 38



 1          In terms of the letter submitted by Plaintiff’s mother, this was “considered” by the
 2   Appeals Council, and therefore subject to review.3 But even considering these incidents,
 3   they do not contradict the weight of the evidence in the record. First, there is no
 4   comparable instance in the medical record, aside from Plaintiff’s early hospitalizations in
 5   2011 and 2012 which were later managed with appropriate medication and do not show
 6   he experienced these symptoms throughout the relevant time period. As previously
 7   noted, Plaintiff consistently denied experiencing any paranoia, hallucinations, or severe
 8   symptoms. These self-reports are bolstered by objective findings by numerous treating
 9   sources, including Dr. Palica, that Plaintiff’s condition was at worst moderate. Second, in
10   analyzing the medical notes up to the end of the relevant period, it is notable that Plaintiff
11   had stabilized after experiencing these symptoms. While his immediate follow-up with
12   Dr. Palica confirmed that Plaintiff had experienced a relapse in symptoms (AR 120-22),
13   subsequent visits show that his condition stabilized. AR 129 (“[R]eports ‘hiccup in
14   sanity’ has resolved. Appears calm and rational and thought content is reality based.”);
15   AR 135 (“Patient reports: Paranoia has resolved and his psychiatric symptoms are stable
16   […] Denies persistent paranoia and none observed.”); AR 144 (“Patient reports:
17   Psychiatric symptoms are stable […] Paranoia: None reported or evident”).
18          Finally, even though the ALJ assigned little weight to Dr. Palica’s opinion, he still
19   included limitations which were consistent with her findings. For example, the ALJ
20
21
     3
22     The Appeals Council found this evidence did not show a reasonable probability that it would change
     the outcome of the decision and therefore did not exhibit it. AR 2. While it may seem that this evidence
23   is not part of the record, the Appeals Council did consider the letter submitted by Plaintiff’s mother by
     determining that the evidence would not have changed the outcome of the case. See Ramirez v. Shalala,
24   8 F.3d 1449, 1452 (9th Cir. 1993) (“[A]lthough the Appeals Council ‘declined to review’ the decision of
25   the ALJ, it reached this ruling after considering the case on the merits; examining the entire record,
     including the additional material; and concluding that the ALJ’s decision was proper and that the
26   additional material failed to ‘provide a basis for changing the hearing decision.’”); see also Reyes v.
     Comm’r of Soc. Sec. Admin., No. CV-17-08192-PCT-SMB, 2019 WL 2098755, at *3 (D. Ariz. May 14,
27   2019 ) (finding that additional evidence submitted after the ALJ decisions, which was rejected by the
     Appeals Council because it did not show a reasonable probability of changing the ALJ’s decision, was
28   considered by the Appeals Council and therefore part of the record).

                                                        32
                                                                                            19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1321 Page 33 of 38



 1   limited Plaintiff to performing “simple, routine, and repetitive tasks,” consistent with Dr.
 2   Palica’s finding that Plaintiff was not significantly limited in his ability to understand and
 3   remember very short and simple instructions. Compare AR 25 with AR 1137.
 4   Additionally, the RFC limited Plaintiff’s ability to interact with the general public and
 5   noted that he could only have occasional and brief work-related exchanges, consistent
 6   with Dr. Palica’s finding that Plaintiff was moderately limited in his ability to interact
 7   with the general public and get along with coworkers or peers without distracting them or
 8   exhibiting behavioral extremes. Compare AR 25 with AR 1137-38. Thus, it is unclear,
 9   exactly how crediting Dr. Palica’s opinion would change the outcome of the ALJ’s
10   decision.
11         Accordingly, the Court finds that the ALJ provided clear and convincing reasons
12   for rejecting Dr. Palica’s opinion supported by substantial evidence in the record.
13         B. The VE’s error in misidentifying the DOT number associated with Packer
              was a harmless error
14
15         At the hearing, the VE gave two examples of occupations that an individual with
16   Plaintiff’s age, education, and background and with the limitations noted in the RFC
17   could perform. AR 201-03. Specifically, the VE noted that an individual with Plaintiff’s
18   attributes and RFC could work as a General Office Machine operator (DOT. # 207.685-
19   014) with 266,000 jobs nationally, and a Packer (DOT. # 559.687-014) with 87,000 jobs

20   nationally. AR 202-03. Based on the VE’s testimony, the ALJ concluded that Plaintiff
21   was capable of making a successful adjustment to other work that existed in significant
22   numbers in the national economy and was not disabled under the framework of section
23   204.00 in the Medical-Vocational Guidelines. AR 30.

24         Both parties agree that the VE made an error in his testimony by citing the wrong

25   DOT number to the occupation of Packer. But Plaintiff asserts that this error is a harmful
26   error that warrants remand. In particular, Plaintiff contends that the inconsistency
27   between the VE’s testimony and the DOT triggered the ALJ’s affirmative duty to inquire
28   and resolve this discrepancy. Plaintiff reasons that because the ALJ did not inquire into

                                                   33
                                                                                   19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1322 Page 34 of 38



 1   this discrepancy, the ALJ violated his affirmative duty. Additionally, Plaintiff asserts
 2   such error was not a harmless error, because the VE’s mis-citation rendered his entire
 3   testimony unreliable. The Court disagrees.
 4         “In order to trigger the ALJ’s duty to inquire, the conflict between the VE’s
 5   testimony and the DOT’s job description must be ‘obvious or apparent.’” Rodriguez v.
 6   Saul, No. 19CV805-CAB-KSC, 2019 WL 7048774 (S.D. Cal. Dec. 23, 2019). “This
 7   means that the testimony must be at odds with the [DOT’s] listing of job requirement that
 8   are essential, integral, or expected.” Id. (quoting Gutierrez v. Colvin, 844 F.3d 804, 808
 9   (9th Cir. 2016)). “Where the ALJ fails to obtain an explanation for and resolve an
10   apparent conflict – even where the VE did not identify the conflict – the ALJ errs.” Id.
11   (quoting Thompson v. Colvin, No. ED CV 13-1851-SP, 2015 WL 1476001, at *3 (C.D.
12   Cal. Mar. 31, 2015)).
13         Thus, even where an ALJ errs, the Court may not reverse the decision if the error is
14   harmless. See Molina, 674 F.3d at 1111. An ALJ’s error is harmless where it is
15   inconsequential to the ultimate nondisability determination. Id. at 1115. In each case the
16   Court looks at the record as a whole to determine whether the error alters the outcome of
17   the case. Id. “The relevant inquiry in this context is not whether the ALJ would have
18   made a different decision absent any error, . . . it is whether the ALJ’s decision remains
19   legally valid, despite such error.” Carmickle v. Comm’r, 533 F.3d 1155, 1162 (9th Cir.
20   2008).
21         In support of his claim, Plaintiff cites to Zavalin v. Colvin, 778 F.3d 842, 848 (9th
22   Cir. 2015) and Michelle G. v. Berryhill, Case No.: 18cv1323-DMS (MSB), 2019 WL
23   3322405, at *21 (S.D. Cal. Jul. 23, 2019), to contend that the ALJ’s failure to reconcile
24   the conflict between the DOT and the VE’s testimony was a harmful error. These cases
25   distinguishable for two reasons. First, the “conflicts” in Zavalin and Michelle G.
26   involved substantive conflicts between the VE’s testimony and the DOT. In Zavalin, the
27   VE testified the plaintiff could perform two occupations which required Level 3
28   Reasoning, despite the plaintiff’s RFC limiting him to simple tasks. Zavalin, 778 F.3d at

                                                  34
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1323 Page 35 of 38



 1   844 (9th Cir. 2015). Likewise, in Michelle G., the VE testified the plaintiff could
 2   perform an occupation which required Level 3 Reasoning, despite the plaintiff’s RFC
 3   limiting her to simple tasks. Michelle G., 2019 WL 3322405, at *9. Here, as Plaintiff
 4   recognizes, “there is not a conflict between the RFC and the job cited by the VE; rather,
 5   the issue is that the VE testified to a job that did not correspond to the D.O.T. number.”
 6   ECF No. 17 (emphasis added). Plaintiff does not actually dispute the substance of the
 7   VE’s testimony, rather he takes issue with a clerical error made by the VE. Thus, the
 8   ALJ’s duty to inquire was not triggered in the first place.
 9         Second, in Zavalin and Michelle G., the VE’s substantive error impacted all the
10   occupations that the VE testified to. In Zavalin, both occupations that the VE testified to
11   substantively conflicted with the plaintiff’s RFC. Zavalin, 778 F.3d at 844. Similarly, in
12   Michelle G., the VE provided only one example which substantively conflicted with the
13   plaintiff’s RFC. Michelle G., 2019 WL 3322405, at *9. Here, notwithstanding the VE’s
14   error, substantial evidence supports the ALJ’s determination. Plaintiff acknowledges that
15   the VE testified to two possible occupations that he could have performed. Moreover,
16   each of these occupations was sufficient by itself to support the ALJ’s determination,
17   since each qualified as “other work” which existed in significant numbers in the national
18   economy. Thus, even if this did trigger the ALJ’s duty to inquire, such an error would be
19   harmless, because the ALJ’s decision would still remain valid notwithstanding the error.
20   Molina, 674 F.3d at 1115 (“[A]n error is harmless so long as there remains substantial
21   evidence supporting the ALJ’s decision and the error ‘does not negate the validity of the
22   ALJ's ultimate conclusion.’”).
23         Plaintiff does not contend or make any showing that the occupation of general
24   office machine operators is inconsistent with the DOT. Rather, Plaintiff contends that
25   such error was not harmless, because the VE’s error “casts a cloud of unreliability over
26   [the VE’s] entire testimony.” The law does not support such a sweeping conclusion.
27   Under similar circumstances, other courts have refused to render the entire testimony of a
28   VE unreliable due to a small clerical error and held such an error harmless. Alie v.

                                                  35
                                                                                 19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1324 Page 36 of 38



 1   Berryhill, No. 4:16 CV 1353 JMB, 2017 WL 2572287 (E.D. Mo. June 14, 2017) (finding
 2   that the ALJ’s citation to the wrong DOT number was a harmless error, because the
 3   plaintiff had not shown the ALJ would have reached a different decision); Barrett v.
 4   Colvin, No. CV 14-8838 KES, 2015 WL 5796996 (C.D. Cal. Oct. 1, 2015) (holding that
 5   the VE’s misidentification of the occupation “Packer” by one digit was akin to a
 6   typographical error and did not affect the court’s analysis); Carpenter v. Colvin, No.
 7   214CV00990LDGCWH, 2015 WL 13597925 (D. Nev. June 5, 2015), report and
 8   recommendation adopted, No. 214CV00990LDGCWH, 2017 WL 4102451 (D. Nev.
 9   Sept. 15, 2017) (finding the VE’s misidentification of a DOT number was harmless
10   because the VE identified two other representative positions that Plaintiff could perform).
11          Accordingly, the Court finds that the ALJ committed a harmless error by relying
12   on the VE’s testimony.
13          C. The RFC adequately addressed Plaintiff’s limitations
14          Plaintiff’s third and fourth argument essentially ask the same question: whether the
15   ALJ’s determination of RFC sufficiently accommodated Plaintiff’s impairments. Though
16   Plaintiff contends that his argument is distinct from his criticism of the RFC, his
17   argument is undercut by the fact that he consistently references RFC regulations in
18   supporting his fourth argument.4 Therefore, the Court will analyze whether the RFC
19   sufficiently accommodated Plaintiff’s impairments.
20          While Plaintiff contends that the RFC is insufficient, he does not explain
21   specifically how the RFC is insufficient. Plaintiff only gives a summary of the relevant
22   regulations and repeats the ALJ’s findings. Plaintiff emphasizes that the record noted
23   poor memory, erratic moods, and limited insight that affected his concentration and
24
25
26   4
       Plaintiff cites to two regulations titled “Your residual functional capacity” to support his argument that
     the ALJ was required to consider the Plaintiff’s ability to sustain work. 20 C.F.R. § 404.1545(c);
27   416.945(c). Additionally, the regulations Plaintiff cites state: “when we assess your mental abilities, we
     first fist assess the nature and extent of your mental limitations and restrictions and then determine your
28   residual functional capacity for work activity on a regular and continuing basis.” Id. (emphasis added).

                                                          36
                                                                                               19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1325 Page 37 of 38



 1   ability to focus on tasks. Additionally, Plaintiff highlights the ALJ’s finding that he
 2   displayed frequent social difficulties with friends and family members in social
 3   situations, and his impairment seemed to affect his ability to manage his personal affairs.
 4   He then quotes the ALJ’s RFC, and concludes the ALJ’s own findings support a more
 5   limited RFC. Plaintiff fails to identify what additional limitations should have been
 6   included in the RFC and how that would have changed the outcome.
 7         At the hearing, Plaintiff did state that his condition impaired him in two ways. On a
 8   cognitive level, Plaintiff asserted that his memory, concentration and ability to focus were
 9   impaired by his condition. AR 200. On a social level, he asserted that he had difficulty
10   “getting along” and maintaining social relationships. AR 197-98.
11         However, the RFC addressed both these limitations. To address his cognitive
12   difficulties, Plaintiff is limited only to simple, routine, and repetitive tasks with frequent
13   breaks. AR 25. Though Plaintiff’s memory was noted as poor and limited at times, such
14   limitations are adequately addressed by limiting tasks to simple, routine and repetitive.
15   Additionally, this is consistent with Dr. Palica’s opinion, which noted that Plaintiff’s
16   ability to understand and remember very short and simple instructions was not
17   significantly limited. AR 1137.
18         As for the social component, Plaintiff was limited to avoid interaction with the
19   general public, and limited to only occasional, brief, work-related interactions. AR 25.
20   This is an extensive limitation on Plaintiff’s ability to interact with others and seems to
21   adequately address his social difficulties. If Plaintiff is facing difficulties due to social
22   interaction, and the RFC significantly limits his ability to interact with others, it is hard to
23   see how the RFC failed to accommodate for Plaintiff’s limitations.
24         Plaintiff also contends that the RFC is insufficient because the ALJ failed to
25   consider his inability to sustain work. Plaintiff asserts that because the record
26   demonstrated he had been unable sustain work for a long period of time, the ALJ’s
27   determination of RFC should have been different in some way. But the ALJ did consider
28   Plaintiff’s inability to sustain work, specifically by creating an RFC designed to

                                                    37
                                                                                     19cv1661-NLS
     Case 3:19-cv-01661-NLS Document 18 Filed 08/10/20 PageID.1326 Page 38 of 38



 1   accommodate his limitations. A claimant must demonstrate how their condition has
 2   made them unable to sustain work. See 42 U.S.C.A. § 1382c (West) (“an individual shall
 3   be considered to be disabled for purposes of this subchapter if he is unable to engage in
 4   any substantial gainful activity by reason of any medically determinable physical or
 5   mental impairment which can be expected to result in death or which has lasted or can be
 6   expected to last for a continuous period of not less than twelve months.”) (emphasis
 7   added). Here, Plaintiff alleged that his condition impaired his ability to sustain work
 8   because of cognitive and social limitations, and the ALJ crafted an RFC which directly
 9   and adequately addressed Plaintiff’s complaints.
10         V.        CONCLUSION
11         The Court finds that the ALJ’s decision to deny Plaintiff’s benefits is supported by
12   substantial evidence. Accordingly, the Court DENIES Plaintiff’s motion for summary
13   judgment and GRANTS Defendant’s motion for summary judgement. The administrative
14   law judge’s decision is AFFIRMED. The Clerk is directed to enter judgment in favor of
15   Defendant and against Plaintiff, and to close the docket pursuant to 28 U.S.C. § 636(b)
16   (b)(4)(c)(1).
17         IT IS SO ORDERED.
18   Dated: August 10, 2020
19
20
21
22
23
24
25
26
27
28

                                                  38
                                                                                 19cv1661-NLS
